UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6670


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM DONNELL BARROW,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever, III, Chief District Judge. (2:11-cr-00029-D-1)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Donnell Barrow, Appellant Pro Se. Lawrence Jason Cameron, Denise Walker,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         William Donnell Barrow appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence. * We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.       United States v. Barrow, No. 2:11-cr-00029-D-1 (E.D.N.C. May 12, 2017).

We deny Barrow’s motion for a transcript at government expense and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




         *
        The district court’s order also denies Barrow’s motion for review of his case for
harmless and plain error. Barrow confines his appeal to the district court’s denial of his
§ 3582(c)(2) motion.


                                            2